Title: From Benjamin Franklin to Deborah Franklin, 14 July 1772
From: Franklin, Benjamin
To: Franklin, Deborah


My dear Child
London, July 14. 1772
I am just return’d from a Journey of near a Month, which has given a new Spring to my Health and Spirits. I did not get home in time to write by Osborne, but shall fully to my Friends in general by Capt. All, who sails about the End of the Week. I was charg’d with Abundance of Love to you and Sally and Ben from our Sister Bache and her amiable Daughters. I spent some Days at Preston, visited several Friends in Cumberland, Westmoreland, Yorkshire and Staffordshire. Rachel Wilson sent her Love to you and our Children, as did our remaining Relations at Birmingham, where I likewise staid several Days. In Cumberland I ascended a very high Mountain, where I had a Prospect of a most beautiful Country, of Hills, Fields, Lakes, Villa’s, &c. and at Whitehaven went down the Coal-mines till they told me I was 80 Fathoms under the Surface of the Sea, which roll’d over our Heads; so that I have been nearer both the upper and lower Regions than ever in my Life before. My Love to our Children, and all enquiring Friends. I am ever, my dear Debby, Your affectionate Husband
B Franklin
 
Addressed: To / Mrs Franklin / at / Philadelphia / via New York / per Packet / B Free Franklin
